Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 (Figures 2A-2D, which correspond to claims 12-24) in the reply filed on 8/12/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14-18, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over in view Kakuta et al. (US 2009/0065385) of Herzog (US 4,116,334).

However, Herzog teaches a product packaging system (See Figs. 1 and 5) comprising a packaging protectively containing a stack of flat rectangular mirrors (10) arranged in abutting relationship, wherein the packaging has a protective sheet (20) formed from corrugated material, surrounding the stack of mirrors, for the purpose of providing a stiff sheet material for protecting mirrors against impact during shipment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the product packaging system of Kakuta with a stack of mirrors as taught by Herzog in order to safely transport a plurality of mirrors, and also to have modified the protective sheets of Kakuta to be formed from a corrugated material as taught by Herzog in order to better protect the mirrors.
Further regarding claim 16, Herzog teaches the mirrors each have a mirrored front side (18) and a plain back side (16), and the mirrors are arranged in front side-to-front side and back side-to-back side in the stack (See Fig. 5).

Regarding claim 18, Kakuta-Herzog discloses the corner reinforcement structures are formed on opposing longitudinal end portions of the horizontal end wall of the corrugated sheet and include a horizontal lower cantilevered wall (bottom wall of 123 which contacts upper surface of 126 in Fig. 4 in Kakuta) supporting a contiguously adjoining vertical wall (at reference numeral 123 in Fig. 4 in Kakuta) which supports a contiguously adjoining horizontal upper cantilevered wall (wall above the vertical wall, which contacts the inner surface of the top wall of 128 in Fig. 4 in Kakuta) parallel to the lower cantilevered wall of the protective corrugated sheet.
Regarding claim 21, Kakuta-Herzog discloses the corner reinforcement structures form protective gaps between inside surfaces of the shipping container and the stack of products (as shown in Fig. 4 of Kakuta).
Regarding claim 23, Kakuta-Herzog discloses top and bottom protective pads (at 124 and 116 in Fig. 4 of Kakuta) each positioned on a respective one of the protective corrugated sheets on the top and bottom surfaces of the stack.
Regarding claim 24, Kakuta-Herzog discloses each protective corrugated sheet includes an outwardly open channel (the channels in 123/113 which accommodate 124/116 can be considered outward-facing depending on the orientation of the protective sheets, e.g. before insertion into the shipping container 128) receiving one of the top or bottom protective pads fully therein.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kakuta et al. (US 2009/0065385) in view of Herzog (US 4,116,334) as applied to claim 12 above, and further in view of Huard et al. (US 2013/0199954). As described above, Kakuta-Herzog discloses the claimed invention .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kakuta et al. (US 2009/0065385) in view of Herzog (US 4,116,334) as applied to claim 12 above, and further in view of Sexton (US 4,955,480). As described above, Kakuta-Herzog discloses the claimed invention except for the specific material of the protective end pads. However, Sexton teaches it is well known in the art to form a protective carrier from polystyrene foam for the purpose of protecting the contents against degradation by ambient temperature conditions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective pads of Kakuta-Herzog to be formed from polystyrene foam as taught by Sexton in order to better protect the contents from damage. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.



Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.